t c summary opinion united_states tax_court kevin orlando mcclain petitioner v commissioner of internal revenue respondent docket no 15948-05s filed date kevin orlando mcclain pro_se michael melone for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his cousin and his niece head_of_household filing_status an earned_income_credit and an additional_child_tax_credit background the parties could not reach agreement on a stipulation of facts the exhibits received in evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in sacramento california petitioner was self-employed as a barber in during petitioner lived in an apartment with his girlfriend tianna logan ms logan his cousin dr and his niece am am is the daughter of petitioner’s brother in dr was in the ninth grade and am was in the fourth grade ms logan was employed in the apartment that petitioner and the children lived in during was leased in ms logan’s name 1the court’s resolution of the issue of petitioner’s filing_status will determine the correct computation of his standard_deduction for 2the court will refer to the minor children by their initials petitioner filed a form_1040 u s individual_income_tax_return for reporting wages of zero net profit from business of dollar_figure and adjusted_gross_income of dollar_figure respondent issued to petitioner a statutory_notice_of_deficiency determining that petitioner is not entitled to claim head_of_household filing_status respondent also disallowed dependency_exemption deductions for dr and am the earned_income_credit and the additional_child_tax_credit because petitioner failed to substantiate his claims discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 dependency_exemption petitioner claimed dependency_exemption deductions for dr and am for respondent disallowed the deductions contending that petitioner has failed to provide any substantiation that he provided more than half of dr’s and am’s support during sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent a daughter of a brother of the taxpayer is a dependent so long as the child’s gro sec_3petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application income for the calendar_year in which the taxable_year of the taxpayer begins is less than the exemption_amount and more than half the child’s support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer sec_151 sec_152 sec_151 also allows a taxpayer to claim an exemption deduction for an individual such as a cousin whose relationship with the taxpayer is not specified under sec_152 - sec_152 an individual is considered a dependent if the individual’s gross_income for the calendar_year in which the taxable_year of the taxpayer begins is less than the exemption_amount more than half the individual’s support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer and for the taxable_year of the taxpayer the individual has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_151 sec_152 although petitioner contends that he provided more than half of dr’s and am’s support in he has failed to offer any records to corroborate his testimony petitioner and ms logan shared the expenses for support of the household in it is unclear how petitioner and ms logan allocated the expenses between them it is also unclear how much of the expenses paid_by petitioner related to the children at trial petitioner’s father jerry mcclain mr mcclain offered testimony relating to the amount of support that petitioner paid for dr and am during mr mcclain’s testimony however is not persuasive because he has no personal knowledge as to any of the matters to which he testified mr mcclain’s testimony was based entirely on what petitioner told him the court concludes that petitioner has not offered sufficient evidence to show that he provided more than half of dr’s and am’s support in head_of_household in the notice_of_deficiency respondent determined petitioner’s filing_status to be single rather than head_of_household sec_1 imposes a special tax_rate on individuals filing as heads of households head_of_household is defined in sec_2 to include an unmarried individual who maintained as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode for persons for whom the taxpayer is entitled to claim dependency_exemption deductions under sec_151 see sec_2 a taxpayer is considered to be maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by the taxpayer sec_2 petitioner is not entitled to head_of_household filing_status because he is not entitled to claim dependency_exemption deductions for dr and am earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed and sec_32 prescribes different percentages and amounts used to calculate the credit based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish inter alia that the child bears a relationship to the taxpayer prescribed by sec_32 that the child meets the age requirements of sec_32 and that the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 a cousin does not meet the relationship_test under sec_32 therefore dr is not a qualifying_child for purposes of the earned_income_credit in order for a niece to meet the relationship requirement of sec_32 the taxpayer must show that he cared for the niece as his own child sec_32 petitioner has not claimed nor offered any evidence to show that he cared for am as if she were his own daughter even if petitioner did provide some financial support for am it is insufficient to show that he cared for am as his own child in this court has indicated that merely contributing financially to the support of an individual does not rise to the level of caring for the individual as one’s own child see mares v commissioner tcmemo_2001_216 smith v commissioner tcmemo_1997_544 although petitioner is not eligible to claim an earned_income_credit under sec_32 for a qualifying_child he may be an eligible_individual under sec_32 for a taxpayer is eligible under this subsection only if his adjusted_gross_income was less than dollar_figure revproc_2003_85 sec_3 2003_2_cb_1184 petitioner’s adjusted_gross_income was dollar_figure accordingly petitioner is not eligible for an earned_income_credit additional_child_tax_credit for petitioner did not claim a child_tax_credit but he claimed an additional_child_tax_credit of dollar_figure with dr and am as qualifying children respondent determined that petitioner is not entitled to an additional_child_tax_credit for sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 since petitioner is not allowed to claim deductions for dr and am as dependents under sec_151 petitioner does not have any qualifying children for purposes of the child_tax_credit in the absence of any qualifying children in petitioner is not entitled to claim a child_tax_credit the child_tax_credit is a nonrefundable personal credit that was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_796 with a provision for a refundable_credit the additional_child_tax_credit for families with three or more children for taxable years beginning after date the additional_child_tax_credit provision was amended to remove the restriction that only families with three or more children are entitled to claim the credit see sec_24 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec c 115_stat_46 in the absence of other nonrefundable personal credits a taxpayer is allowed to claim a child_tax_credit in an amount that is the lesser_of the full child_tax_credit or the taxpayer’s federal_income_tax liability for the taxable_year see sec_26 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 the refundable and nonrefundable portions of the child_tax_credit cannot exceed the total allowable_amount of the credit petitioner is not entitled to claim an additional_child_tax_credit because he did not qualify for a child_tax_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
